IN THE COURT OF APPEALS OF IOWA

                                     No. 19-1343
                               Filed November 6, 2019


IN THE INTEREST OF L.H.,
Minor Child,

R.H., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



      A father appeals a dispositional-review order in a child-in-need-of-

assistance proceeding. AFFIRMED.




      Jean Capdevila, Davenport, for appellant father (until withdrawal).

      R.H., Dixon, pro se appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Rebecca G. Ruggero, Davenport, guardian ad litem for minor child.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                            2


MULLINS, Judge.

       A father appeals a dispositional-review order in a child-in-need-of-

assistance (CINA) proceeding. He argues the juvenile court erred in finding the

Iowa Department of Human Services (DHS) made reasonable efforts toward

reunification and in failing to change the child’s placement.1

       This is the second appeal brought by the father regarding this child. In the

first appeal, this court affirmed the juvenile court’s removal, adjudicatory, and

dispositional orders. In re L.H., No. 19-0931, 2019 WL 5063336, at *1 (Iowa Ct.

App. Oct. 9, 2019). This court’s prior opinion sets out the facts of this family’s

history through May 2019. Id. at *1–2. Following the May hearing, the father filed

a motion asking the court to relocate the child’s placement from a maternal relative

placement to the paternal grandfather’s home.2 On June 5, the parents were




1
  The father also argues the juvenile court applied the incorrect standard in finding DHS
made reasonable efforts. The father specifically targets the juvenile court findings that a
substance-abuse evaluation recommended treatment and he does not have strong
parenting skills. However, it does not appear the improper-standard issue was ever raised
before the juvenile court. Error has not been preserved on this issue. See Meier v.
Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).
2
  The father argues the motion also requested a finding DHS had not made reasonable
efforts toward reunification. The father argues reasonable efforts were not provided
because all visits should have taken place in the home, visits were missed and were not
made up, and parenting classes should have been offered from the beginning of the
family’s case. The hearing transcript reveals the parents were participating in in-home
visitation with the child once per week. However, the record reveals the father only
requested more in-home visitation, by motion and at the hearing, and responded “no”
when asked at the hearing if additional services were requested. A reasonable-efforts
challenge must be raised at the time services are offered. In re S.J., No. 14-0978, 2014
WL 4231161, at *2 (Iowa Ct. App. Aug. 27, 2014). The record indicates the only missed
visit that was not made up occurred approximately one week prior to the hearing; the
record does not reveal a demand for a make-up visit. Furthermore, the record indicates
the father resisted and refused parenting classes rather than requesting them. Because
the reasonable efforts of making up missed visits and parenting classes were not raised,
we find error was not preserved as to those issues. See Meier, 641 N.W.2d at 537.
                                            3


notified the child would be moved to the paternal grandfather’s home on June 8.3

The guardian ad litem (GAL) representing the child filed a motion on June 6 to

enjoin the placement change. The GAL’s motion requested a gradual transition

plan.

        Hearing on the father’s motion took place on July 22. The juvenile court

stated the paternal grandfather’s home was not an appropriate placement option

if the parents failed to reunify. The motion was denied, and court ordered the child

to remain in his placement until he is returned to a parental placement. The order

also noted the only service requested other than the placement change was for

more visitation. The father appeals.

        CINA proceedings are reviewed de novo. In re J.S., 846 N.W.2d 36, 40

(Iowa 2014). Fact findings of the juvenile court are given weight but are not

binding. Id. The court’s “primary concern is the child[]’s best interests.” Id. In

CINA proceedings, the State must “prov[e] the allegations by clear and convincing

evidence.” Iowa Code § 232.96(2) (2018). Evidence is clear and convincing “when

there are no ‘serious or substantial doubts as to the correctness [of] conclusions

of law drawn from the evidence.’” In re L.H., 904 N.W.2d 145, 149 (Iowa 2017)

(quoting In re D.W., 791 N.W.2d 703, 706 (Iowa 2010)).

        The father argues the juvenile court erred in finding DHS made reasonable

efforts toward reunification because all visits should have been in-home visits. The



3
  The record shows the mother separated from the father and left the family home at some
point. However, there was conflicting information as to whether their romantic relationship
was ever discontinued. Although the mother did request separate visitation with the child,
that request was quickly withdrawn and both parents exercised visitation together. It does
not appear the mother had moved back into the family home at the time of the July 22
hearing.
                                           4


father also argues the district court erred in failing to place the child in the home of

the paternal grandfather. Reasonable efforts are those made to:

       eliminate the need for removal or make it possible for the child to
       safely return to the family’s home. . . . A child’s health and safety
       shall be the paramount concern in making reasonable efforts.
       Reasonable efforts may include but are not limited to family-centered
       services, if the child’s safety in the home can be maintained during
       the time services are provided.

Iowa Code § 232.102(12)(a). Courts consider the following reasonable-efforts

factors:

              (1) The type, duration, and intensity of services or support
       offered or provided to the child and the child’s family. If family-
       centered services were not provided the court record shall
       enumerate the reasons the services were not provided, including but
       not limited to whether the services were not available, not accepted
       by the child’s family . . . .
              (2) The relative risk to the child of remaining in the child’s
       home versus removal.

Id. § 232.102(12)(a)(1), (2). Family-centered services are “services and other

support intended to safely maintain a child with the child’s family or with a relative,

to safely and in a timely manner return a child to the home of the child’s parent or

relative, or to promote achievement of concurrent planning goals”                    Id.

§ 232.102(12)(b). Reasonable efforts focus on improving parenting and include

visitation. In re C.B., 611 N.W.2d 489, 493 (Iowa 2000).

       At the time of the July 22 hearing, the parents had two weekly visits with the

child, one visit per week was in the parental home and another was in the

community.4 Weekend visits at the paternal grandfather’s home also provided

more contact between the father and child. The juvenile court indicated any


4
 It appears this schedule had only been in place for approximately one week at the time
of the hearing.
                                          5


recommended substance-abuse treatment must be completed before full-time in-

home visitation could progress. The juvenile court also denied the motion for a

change in the child’s placement, stating a preference for keeping the child in a

long-term placement until the child is able to return to a parental home.

       The record in this case reveals the father has consistently exercised

visitation with the child but has been reluctant to participate in certain services,

including substance-abuse and psychological evaluations. Although a substance-

abuse evaluation had been completed at the time of the hearing, no report had

been submitted to the court.5 A psychological evaluation was scheduled to take

place in August.6    However, both of these evaluations were ordered several

months ago, and the father consistently resisted completion of the evaluations.

Furthermore, although the father now argues parenting classes should have been

offered, the record reveals he has repeatedly refused the service. The father’s

most recent resistance to participating in parenting classes is described in a case

note dated July 30. The case notes show parenting training finally began in

August. Our focus is on the services provided and the father’s response to those

services, not on services he now claims the State failed to provide. Id. at 494. We

find the State met its reasonable-efforts mandate as to visitation.

       Turning to the child’s placement, the record shows the child has been in a

safe, stable relative placement for the pendency of proceedings. Although the

placement is more than one hour away from the father’s home, the distance has




5
  The record indicates a prior substance-abuse evaluation had been requested but was
not completed because the father refused to discuss his pending criminal drug charges.
6
  This court is not aware if the psychological evaluation took place.
                                         6


been overcome by visits taking place in a neutral location between the parental

home and the child’s placement. Furthermore, one visit per week now takes place

in the parental home and weekend visits take place at the paternal grandfather’s

home. Moreover, the record shows DHS workers do not believe the paternal

grandfather’s home is an appropriate long-term placement if the child’s parents do

not reconcile.

       On our de novo review, we find DHS has made reasonable efforts toward

reunification and clear and convincing evidence supports the juvenile court’s denial

of the motion for change of placement.

       AFFIRMED.